Case: 2:20-cv-00004-RLW Doc. #: 16 Filed: 09/11/20 Page: 1 of 2 PageID #: 106



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

SHAWN FLOWERS-BEY,                               )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 2:20-CV-00004-RL W
                                                 )
TOMAS CABRERA, et al.,                           )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on review of the file. On August 18, 2020, J. Thaddeus

Eckenrode, attorney for defendants Dr. Tomas Cabrera, Miguel Paniagua, Mary Chandler, Dr.

Karen Rhodes, and Tamra Crouch advised that he could not waive service of process as to

defendants Bonnie Brennen and Tamara Anderson because they are no longer employed by

Corizon, LLC. 1 The Court will therefore order counsel to submit, under seal and ex parte, the last

known residential addresses for defendants Bonnie Brennen and Tamara Anderson.

       Further, Mr. Eckenrode stated that he could not waive service on behalf of defendants Dr.

McCollum and Dr. Kim because they were employed through subcontractors and were not

employees of Corizon, LLC. The Court will therefore order counsel to submit, under seal and ex

parte, the names and addresses of Dr. McCollum and Dr. Kim's employer.

       Accordingly,

       IT IS HEREBY ORDERED that within fourteen days of the date of this Order, attorney

J. Thaddeus Eckenrode shall submit to the Court, under seal and ex parte, the last known residential

addresses for defendants Bonnie Brennen and Tamara Anderson.


1
  Initially, Mr. Eckenrode stated he could not waive service on behalf of defendants Dr. Miguel
Paniagua and Mary Chandler. On September 1, 2020, however, he waived service on behalf of
these defendants.
Case: 2:20-cv-00004-RLW Doc. #: 16 Filed: 09/11/20 Page: 2 of 2 PageID #: 107



       IT IS FURTHER ORDERED that within fourteen days of the date of this Order, attorney

J. Thaddeus Eckenrode shall submit to the Court, under seal and ex parte, the names and addresses

of defendants Dr. McCollum and Dr. Kim's employer.

       Dated this   iJI'--   day of September, 2020.




                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE




                                               -2-
